           IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 CLARENCE W. LEWIS, JR.
                                                       Chapter:             7


                                           Debtor(s) Case No.:              5-19-bk-01873 RNO
 CLARENCE W. LEWIS, JR.                                Adversary No.: 5-19-ap-00116 RNO


                                          Plaintiff(s) Document No.:        44
       vs.
 THE MONEY SOURCE, INC.                                Nature of
                                                       Proceeding:          Motion to Dismiss
                                       Defendant(s)


                                                  ORDER

        Pursuant to the filing of the Defendant’s Motion to Dismiss (“Motion”), filed to Docket No. 44,
and the Defendant’s Brief in Support of Motion to Dismiss, filed to Docket No. 45, it is
        ORDERED that the Plaintiff, Clarence W. Lewis, Jr.’s, reply brief shall be filed within twenty-
eight (28) days of the date of this Order; and,
        FURTHER ORDERED that a hearing on the Motion is scheduled for August 27, 2020, at 9:30
a.m., in Courtroom No. 2, Max Rosenn United States Courthouse, 197 South Main Street, Wilkes-Barre,
Pennsylvania.
Dated: June 5, 2020                               By the Court,


                                                  Robert N. Opel, II, Bankruptcy Judge (BI)




                                                                            Order – Blank with Parties - Revised 9/17

Case 5:19-ap-00116-RNO             Doc 46 Filed 06/05/20 Entered 06/05/20 09:10:17                           Desc
                                   Main Document    Page 1 of 1
